MARSHALL. C. J.
N Section 5611-2, General Code, making provision for review of' an order of the tax commission is an error proceeding. The permission to call witnesses and hear other evidence in the Court of Common Pleas is an aid to the court in determining the matter which does not change its character.
2. Nothing contained in Section 5611-2, General Code, and nothing implied from its provisions requires the Court of Common 'Pleas to enter final judgment in the case finding the true value in money of the property of a utility within the state of Ohio.
3. In such a proceeding the Court of Common Pleas is required upon request to find the ultimate facts upon which its judgment is based, but need not make a finding of the value of the property if in its discretion it orders the cause remanded to the tax commission for further proceedings.
4. In determining the true value in money of property within the state of Ohio belonging to a public utility engaged in interstate commerce the tax commission may take into consideration everything which would render the property desirable as an investment,’ including the good will of the concern, the skill, experience and energy with which its business is conducted, the franchises owned and utilized in Ohio and elsewhere and the profits earned by the entire property. Thereupon the entire value of the utility must be ascertained, not in parts, but as a whole, augmented by the value of the aforesaid elements, and the value of the property in Ohio is the proportion which the property within the state of Ohio bears to the entire property of such public utility.
Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, ] JJ., concur. i